Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  acquisition device configured to acquire the open circuit voltage of the battery; a determination device configured to perform a first determination to determine whether the open circuit voltage of the battery acquired by the acquisition device falls within a specific range, the specific range being a range from a lower limit voltage of the flat region to an upper limit voltage of the flat region; an estimation device configured to perform a first estimation to estimate the storage amount of the battery based on an integrated current amount; a setting device configured to set a control storage amount which is referred to as a value representing the storage amount of the battery; and 
a control device configured to control a charge and discharge of the battery based on the open circuit voltage of the battery or the control storage amount such that the storage amount of the battery becomes a predetermined target value, wherein when the determination device determines that the open circuit voltage of the battery falls within the specific range when the vehicle is in an ignition-on state, the setting device sets the control storage amount to a first storage amount less than a storage amount that is determined from the lower limit voltage of the flat region based on .  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859